*664On October 30, 1988, the plaintiff was involved in an automobile accident caused, in part, by the appellant’s negligence, as the result of which she suffered, inter alia, a broken jaw and the loss of her right eye. We agree with the appellant’s contention that the damages awarded were excessive. The record reveals that the plaintiff has been able to maintain her job and although she will require plastic surgery, she does not suffer continued pain. In reaching our determination, we have also considered the fact that the plaintiff has not adjusted well to her injuries. Under the circumstances, an award of $1,750,000 is appropriate (see, LaPaglia v Sears, Roebuck & Co., 143 AD2d 173; Simon v Sears, Roebuck & Co., 124 AD2d 655; Goble v State of New York, 123 AD2d 664).
We have examined the appellant’s remaining contention and find it to be without merit. Bracken, J. P., Miller, Ritter and Goldstein, JJ., concur.